UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number: 811-21829 BBH TRUST on behalf of the following series: BBH Core Select BBH Global Core Select BBH International Equity Fund BBH Limited Duration Fund (Formerly BBH Broad Market Fund) (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 575-1265 Date of fiscal year end:October 31 Date of reporting period:July 31, 2013 ITEM 1. SCHEDULES OF INVESTMENTS BBH CORE SELECT PORTFOLIO OF INVESTMENTS July 31, 2013 (unaudited) Shares Value COMMON STOCKS (87.9%) BASIC MATERIALS (3.7%) Celanese Corp. (ClassA) Praxair, Inc. Total Basic Materials COMMUNICATIONS (13.5%) Comcast Corp. (ClassA) eBay, Inc.1 Google, Inc. (ClassA)1 Liberty Media Corp. (ClassA)1 Total Communications CONSUMER CYCLICAL (8.4%) Bed, Bath & Beyond, Inc.1 Target Corp. Wal-Mart Stores, Inc. Total Consumer Cyclical CONSUMER NON-CYCLICAL (21.6%) Automatic Data Processing, Inc. Baxter International, Inc. DENTSPLY International, Inc. Diageo, Plc.ADR Henry Schein, Inc.1 Johnson & Johnson Nestle SAADR Novartis AGADR PepsiCo, Inc. Total Consumer Non-Cyclical ENERGY (10.0%) EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger, Ltd. Southwestern Energy Co.1 Total Energy FINANCIALS (21.2%) Berkshire Hathaway, Inc. (ClassA)1 Chubb Corp. Progressive Corp. US Bancorp Wells Fargo & Co. Total Financials INDUSTRIALS (3.2%) Waste Management, Inc. Total Industrials TECHNOLOGY (6.3%) Microsoft Corp. QUALCOMM, Inc. Total Technology Total Common Stocks (Identified cost $4,025,006,576) Principal Amount Maturity Date Interest Rate% Value REPURCHASE AGREEMENTS (5.2%) BNP Paribas SA (Agreement dated 07/31/13 collateralized by U.S. Treasury Bond 0.375%-3.125%, due 09/30/13-03/15/16, par value $203,576,000) 08/01/13 Deutsche Bank AG (Agreement dated 07/31/13 collateralized by U.S. Treasury Bond 1.000%, due 03/31/17, par value $102,511,000) 08/01/13 Total Repurchase Agreements (Identified cost $301,000,000) U.S. TREASURY BILLS (6.9%) U.S. Treasury Bills2,3 10/03/13 U.S. Treasury Bills2,3 01/02/14 Total U.S. Treasury Bills (Identified cost $399,952,604) TOTAL INVESTMENTS (Identified cost $4,725,959,180)4 100.0% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 0.0% NET ASSETS 100.0% 1 Non-income producing security. 2 Coupon represents a weighted average yield. 3 Coupon represents a yield to maturity. 4 The aggregate cost for federal income tax purposes is $4,725,959,180 the aggregate gross unrealized appreciation is $1,063,193,893 and the aggregate gross unrealized depreciation is $4,817, resulting in net unrealized appreciation(depreciation) of $1,063,189,076. Abbreviations: ADR – American Depositary Receipt BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2013 (unaudited) FAIR VALUE MEASUREMENTS BBH Core Select (the “Fund”) The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – (unadjusted) quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2013 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2013. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2013 Basic Materials $– $– Communications – – Consumer Cyclical – – Consumer Non-Cyclical – – Energy – – Financials – – Industrials – – Technology – – Repurchase Agreements – – U.S. Treasury Bills – – Investments, at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of July 31, 2013, based on the valuation input levels on October 31, 2012. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS July 31, 2013 (unaudited) Shares Value COMMON STOCKS (72.8%) CANADA (3.7%) ENERGY ARC Resources Ltd. FINANCIALS Intact Financial Corp. Total Canada FRANCE (5.4%) COMMUNICATIONS JCDecaux S.A. CONSUMER NON-CYCLICAL Sanofi Total France GERMANY (4.1%) BASIC MATERIALS Brenntag AG ENERGY Fuchs Petrolub AG Total Germany NORWAY (2.3%) ENERGY TGS Nopec Geophysical Co. ASA Total Norway SWEDEN (1.7%) FINANCIALS Svenska Handelsbanken AB (ClassA) Total Sweden SWITZERLAND (9.2%) CONSUMER NON-CYCLICAL Nestle SA Novartis AG Straumann Holding AG Total Switzerland UNITED KINGDOM (8.2%) COMMUNICATIONS Pearson, Plc. CONSUMER NON-CYCLICAL Diageo, Plc. Reckitt Benckiser Group, Plc. UNITED KINGDOM (continued) CONSUMER NON-CYCLICAL (continued) Tesco, Plc. Total United Kingdom UNITED STATES (38.2%) BASIC MATERIALS Celanese Corp. (ClassA) Praxair, Inc. COMMUNICATIONS Google, Inc. (ClassA)1 Nielsen Holdings NV CONSUMER CYCLICAL Bed, Bath & Beyond, Inc.1 Target Corp. Wal-Mart Stores, Inc. CONSUMER NON-CYCLICAL Baxter International, Inc. PepsiCo, Inc. ENERGY Occidental Petroleum Corp. Schlumberger, Ltd. FINANCIALS Wells Fargo & Co. TECHNOLOGY Microsoft Corp. QUALCOMM, Inc. Solera Holdings, Inc. Total United States Total Common Stocks (Identified cost $26,765,167) TOTAL INVESTMENTS (Identified cost $26,765,167)2 72.8% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 27.2% NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $26,765,167 the aggregate gross unrealized appreciation is $2,695,558 and the aggregate gross unrealized depreciation is $181,712, resulting in net unrealized appreciation(depreciation) of $2,513,846. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2013 (unaudited) FAIR VALUE MEASUREMENTS BBH Global Core Select (the “Fund”) The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – (unadjusted) quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2013 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2013. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2013 Basic Materials $– Communications – Consumer Cyclical – – Consumer Non-Cyclical – Energy – Financials – Technology – – Investments, at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of July 31, 2013, based on the valuation input levels on March 28, 2013. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS July 31, 2013 (unaudited) Shares Value COMMON STOCKS (98.0%) AUSTRALIA (6.5%) CONSUMER NON-CYCLICAL Coca-Cola Amatil, Ltd. Cochlear, Ltd. CSL, Ltd. Woolworths, Ltd. ENERGY Woodside Petroleum, Ltd. FINANCIALS AMP, Ltd. QBE Insurance Group, Ltd. INDUSTRIALS Amcor, Ltd. Total Australia BELGIUM (1.2%) CONSUMER NON-CYCLICAL Colruyt SA UNITS Ageas1 0 Total Belgium BRAZIL (0.6%) ENERGY Petroleo Brasileiro SAADR Total Brazil CHINA (1.5%) ENERGY China Shenhua Energy Co., Ltd. (H Shares) CNOOC, Ltd. Total China DENMARK (1.1%) CONSUMER NON-CYCLICAL Novo Nordisk AS (B Shares) Total Denmark FINLAND (0.7%) INDUSTRIALS Kone OYJ (B Shares) Total Finland FRANCE (11.4%) BASIC MATERIALS Air Liquide SA COMMUNICATIONS Orange SA CONSUMER NON-CYCLICAL Carrefour SA Danone SA Essilor International SA L'Oreal SA Sanofi ENERGY Total SA FINANCIALS Societe Generale SA INDUSTRIALS Cie de St-Gobain Vallourec SA Vinci SA Total France GERMANY (5.6%) COMMUNICATIONS Deutsche Telekom AG CONSUMER CYCLICAL Adidas AG Daimler AG DIVERSIFIED GEA Group AG TECHNOLOGY SAP AG UTILITIES RWE AG Total Germany HONG KONG (5.2%) COMMUNICATIONS China Mobile, Ltd. DIVERSIFIED Jardine Matheson Holdings, Ltd. HONG KONG (continued) FINANCIALS AIA Group Ltd. Hang Lung Properties, Ltd. UTILITIES CLP Holdings, Ltd. Hong Kong & China Gas Co., Ltd. Total Hong Kong ISRAEL (1.4%) CONSUMER NON-CYCLICAL Teva Pharmaceutical Industries, Ltd.ADR Total Israel ITALY (1.2%) ENERGY ENI SpA Total Italy JAPAN (20.8%) BASIC MATERIALS Shin-Etsu Chemical Co., Ltd. CONSUMER CYCLICAL Denso Corp. Honda Motor Co., Ltd. Seven & I Holdings Co., Ltd. Shimamura Co., Ltd. Toyota Motor Corp. CONSUMER NON-CYCLICAL Astellas Pharma, Inc. Chugai Pharmaceutical Co., Ltd. Kao Corp. Takeda Pharmaceutical Co., Ltd. ENERGY Inpex Corp. FINANCIALS Aeon Mall Co., Ltd. Daito Trust Construction Co., Ltd. Mitsubishi Estate Co., Ltd. Tokio Marine Holdings, Inc. JAPAN (continued) INDUSTRIALS Daikin Industries, Ltd. FANUC Corp. Hoya Corp. Keyence Corp. Komatsu, Ltd. TECHNOLOGY Canon, Inc. Tokyo Electron, Ltd. Total Japan NETHERLANDS (3.1%) COMMUNICATIONS Reed Elsevier NV CONSUMER NON-CYCLICAL Koninklijke Ahold NV ENERGY Royal Dutch Shell, Plc. (A Shares) Total Netherlands SINGAPORE (3.0%) COMMUNICATIONS Singapore Telecommunications, Ltd. FINANCIALS DBS Group Holdings, Ltd. United Overseas Bank, Ltd. INDUSTRIALS SembCorp Industries, Ltd. Total Singapore SPAIN (4.2%) COMMUNICATIONS Telefonica SA1 CONSUMER CYCLICAL Inditex SA FINANCIALS Banco Santander SA UTILITIES Iberdrola SA Total Spain SWEDEN (1.1%) CONSUMER CYCLICAL Hennes & Mauritz AB (B Shares) Total Sweden SWITZERLAND (9.3%) BASIC MATERIALS Syngenta AG CONSUMER CYCLICAL Swatch Group AG CONSUMER NON-CYCLICAL Nestle SA Novartis AG Roche Holding AG SGS SA FINANCIALS Zurich Insurance Group AG1 INDUSTRIALS ABB, Ltd.1 Total Switzerland TAIWAN (1.4%) TECHNOLOGY Taiwan Semiconductor Manufacturing Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd.ADR Total Taiwan UNITED KINGDOM (18.7%) COMMUNICATIONS Vodafone Group, Plc. CONSUMER CYCLICAL Compass Group, Plc. CONSUMER NON-CYCLICAL G4S, Plc. GlaxoSmithKline, Plc. Reckitt Benckiser Group, Plc. Smith & Nephew, Plc. Tesco, Plc. Unilever, Plc. ENERGY AMEC, Plc. BG Group, Plc. UNITED KINGDOM (continued) ENERGY (continued) BP, Plc. FINANCIALS HSBC Holdings, Plc. Standard Chartered, Plc. UTILITIES Centrica, Plc. National Grid, Plc. Total United Kingdom TOTAL COMMON STOCKS (Identified cost $552,027,127) TOTAL INVESTMENTS (Identified cost $552,027,127)2 98.0% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 2.0% NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $552,027,127 the aggregate gross unrealized appreciation is $180,689,039 and the aggregate gross unrealized depreciation is $35,679,430, resulting in net unrealized appreciation(depreciation) of $145,009,609. Abbreviations: ADR – American Depositary Receipt. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2013 (unaudited) A. FAIR VALUE MEASUREMENTS BBH International Equity Fund (the “Fund”) The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – (unadjusted) quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidityand/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2013 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2013. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2013 Australia $– $– Belgium – – Brazil – – China – – Denmark – – Finland – – France – – Germany – – Hong Kong – – Israel – – Italy – – Japan – – Netherlands – – Singapore – – Spain – – Sweden – – Switzerland – – Taiwan – United Kingdom – – Investments, at value $– Other Financial Instruments, at fair value Forward Foreign Currency Exchange Contracts $– $– Other Investments, at fair value $– $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of July 31, 2013, based on the valuation input levels on October 31, 2012. B. FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS. As of July 31, 2013, the Fund held the following open forward foreign currency exchange contracts. Forward Foreign Currency Exchange Contracts: Foreign Currency Local Currency Base Currency USD Market Counterparty Value Settlement Date Unrealized Gain/(Loss) Contracts to Buy: Australian Dollar AUD125,153 Barclays Bank Plc. August 6, 2013 Japanese Yen JPY66,399,117 State Street Bank & Trust Co. August 5, 2013 Singapore Dollar SGD203,143 State Street Bank & Trust Co. August 5, 2013 Swiss Franc CHF227,960 Chase Manhattan Bank August 5, 2013 Contracts to Sell: Australian Dollar AUD11,060,000 Northern Trust Corp. October 31, 2013 Net Unrealized Gain on Open Forward Foreign Currency Exchange Contracts Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS July 31, 2013 (unaudited) Principal Amount Maturity Date Interest Rate% Value ASSET BACKED SECURITIES (35.6%) Ally Master Owner Trust2010-21 04/15/17 Ally Master Owner Trust2012-5 09/15/19 American Express Credit Account Master Trust2008-42 11/15/16 American Express Credit Account Master Trust2008-92 04/15/16 AmeriCredit Automobile Receivables Trust2010-3 04/08/15 AmeriCredit Automobile Receivables Trust2011-3 01/08/16 AmeriCredit Automobile Receivables Trust2011-4 05/09/16 AmeriCredit Automobile Receivables Trust2012-2 10/10/17 AmeriCredit Automobile Receivables Trust2012-3 05/08/18 AmeriCredit Automobile Receivables Trust2013-3 06/10/19 ARI Fleet Lease Trust2012-A1,2 03/15/20 Ascentium Equipment Receivables LLC2012-1A1 09/15/19 Avis Budget Rental Car Funding AESOP LLC2010-3A1 05/20/16 Avis Budget Rental Car Funding AESOP LLC2010-5A1 03/20/17 Axis Equipment Finance Receivables LLC2012-1A1 03/20/15 BMW Vehicle Owner Trust2011-A 08/25/15 Cabela's Master Credit Card Trust2010-2A1,2 09/17/18 Cabela's Master Credit Card Trust2012-1A1,2 02/18/20 Capital Auto Receivables Asset Trust2013-1 10/22/18 Capital Auto Receivables Asset Trust2013-2 10/22/18 Capital Auto Receivables Asset Trust2013-2 04/22/19 CarMax Auto Owner Trust2011-2 12/15/15 CarNow Auto Receivables Trust2012-1A1 01/15/15 CCG Receivables Truste2013-11 08/14/20 Chase Issuance Trust2008-A102 08/17/15 Chesapeake Funding LLC2011-2A1,2 04/07/24 Chesapeake Funding LLC2012-1A1,2 11/07/23 Chesapeake Funding LLC2012-2A1,2 05/07/24 Credit Acceptance Auto Loan Trust2012-1A1 09/16/19 Credit Acceptance Auto Loan Trust2012-1A1 03/16/20 Credit Acceptance Auto Loan Trust2012-2A1 03/16/20 Credit Acceptance Auto Loan Trust2013-1A1 10/15/20 Direct Capital Funding IV LLC2013-11 12/20/17 DSC Floorplan Master Owner Trust2011-11 03/15/16 Enterprise Fleet Financing LLC2011-21 10/20/16 Enterprise Fleet Financing LLC2011-31 05/20/17 Enterprise Fleet Financing LLC2012-11 11/20/17 Enterprise Fleet Financing LLC2012-21 04/20/18 Exeter Automobile Receivables Trust2012-1A1 08/15/16 Exeter Automobile Receivables Trust2012-2A1 06/15/17 Exeter Automobile Receivables Trust2013-1A1 10/16/17 FNA Trust2013-1A1 01/10/18 Ford Credit Auto Owner Trust2012-B 02/15/18 Ford Credit Auto Owner Trust2013-C 01/15/20 Ford Credit Floorplan Master Owner Trust2010-31 02/15/17 FRS LLC2013-1A1 04/15/43 GE Dealer Floorplan Master Note Trust2012-22 04/22/19 Global SC Finance II SRL2012-1A1 07/19/27 Hertz Vehicle Financing LLC2010-1A1 02/25/17 Hertz Vehicle Financing LLC2011-1A1 03/25/18 HLSS Servicer Advance Receivables Backed Notes2012-T21 10/15/45 HLSS Servicer Advance Receivables Backed Notes2013-T11 01/16/46 HLSS Servicer Advance Receivables Backed Notes2013-T31 05/15/46 Honda Auto Receivables Owner Trust2012-1 01/15/16 Huntington Auto Trust2011-1A1 11/15/16 Hyundai Auto Receivables Trust2013-B 02/15/19 Leaf II Receivables Funding LLC2012-11 10/15/16 MMAF Equipment Finance LLC2009-AA1 01/15/30 MMAF Equipment Finance LLC2012-AA1 10/10/18 Motor, Plc.12A1 02/25/20 Nations Equipment Finance Funding I LLC2013-1A1 11/20/16 Nationstar Agency Advance Funding Trust2013-T2A1 02/18/48 Nationstar Mortgage Advance Receivable Trust2013-T3A1 06/20/48 New Mexico State Educational Assistance Foundation2 01/02/25 New York City Tax Lien2013-A1 11/10/26 Nordstrom Private Label Credit Card Master Note Trust2011-1A1 11/15/19 Santander Drive Auto Receivables Trust2010-1 11/17/14 Santander Drive Auto Receivables Trust2010-1 05/15/17 Santander Drive Auto Receivables Trust2011-2 02/16/15 Santander Drive Auto Receivables Trust2011-3 04/15/15 Santander Drive Auto Receivables Trust2012-3 12/15/16 Santander Drive Auto Receivables Trust2013-2 03/15/19 Santander Drive Auto Receivables Trust2013-4 01/15/20 SMART Trust2011-1USA1 11/14/16 SMART Trust2011-2USA1 03/14/15 SMART Trust2011-4USA1,2 08/14/17 SMART Trust2012-1USA1 12/14/17 SMART Trust2012-2USA1 10/14/16 SMART Trust2012-4US 03/14/17 SMART Trust2013-2US 01/14/17 SMART Trust2013-2US 02/14/19 SNAAC Auto Receivables Trust2013-1A1 07/16/18 Springleaf Funding Trust2013-AA1 09/15/21 STORE Master Funding LLC2013-1A1 03/20/43 STORE Master Funding LLC2013-2A1 07/20/43 TAL Advantage I LLC2012-1A1 05/20/27 Triton Container Finance LLC2012-1A1 05/14/27 Turquoise Card Backed Securities, Plc.2011-1A1,2 09/15/16 Turquoise Card Backed Securities, Plc.2012-1A1,2 06/17/19 United Auto Credit Securitization Trust2012-11 03/16/15 Utah State Board of Regents2011-12 05/01/29 Volkswagen Credit Auto Master Trust2011-1A1,2 09/20/16 Westlake Automobile Receivables Trust2011-1A1 06/16/14 Westlake Automobile Receivables Trust2012-1A1 03/15/16 Wheels SPV LLC2012-11 03/20/21 Total Asset Backed Securities (Identified cost $1,230,049,457) COLLATERALIZED MORTGAGE BACKED SECURITIES (6.1%) BB-UBS Trust2012-TFT1,2 06/05/30 Citigroup Commercial Mortgage Trust2013-SMP1 01/12/30 Citigroup Commercial Mortgage Trust2013-SMP1 01/12/30 Commercial Mortgage Pass Through Certificates2013-GAM1 02/10/28 Commercial Mortgage Pass Through Certificates2013-GAM1,2 02/10/28 Commercial Mortgage Pass Through Certificates2013-SFS1 04/12/35 GTP Acquisition Partners I LLC1 05/15/43 GTP Cellular Sites LLC1 03/15/42 JP Morgan Chase Commercial Mortgage Securities Corp.2011-PLSD1 11/13/44 SBA Tower Trust1 12/15/42 SBA Tower Trust1 04/15/43 Unison Ground Lease Funding LLC1 04/15/40 Total Collateralized Mortgage Backed Securities (Identified cost $216,481,628) CORPORATE BONDS (33.5%) AGRICULTURE (1.0%) Bunge Ltd. Finance Corp. 04/15/14 Bunge Ltd. Finance Corp. 06/15/17 AIRLINES (0.2%) British Airways, Plc.1 12/20/21 AUTO MANUFACTURERS (1.1%) Daimler Finance North America LLC 11/15/13 Volkswagen International Finance NV1 03/22/15 BANKS (9.1%) ANZ New Zealand Int'l, Ltd.1 03/24/16 Australia & New Zealand Banking Group, Ltd. 10/06/17 Bank of Montreal 07/15/16 Bank of Nova Scotia 07/15/16 Barclays Bank, Plc. 09/22/16 Canadian Imperial Bank of Commerce 07/18/16 Citigroup, Inc. 05/19/15 Comerica Bank 11/21/16 DNB Bank ASA1 04/03/17 FNBC 1993-A Pass Through Trust 01/05/18 Goldman Sachs Group, Inc. 05/01/14 Goldman Sachs Group, Inc.2 07/22/15 Goldman Sachs Group, Inc. 01/22/18 ING Bank NV1 09/25/15 JPMorgan Chase & Co. 07/05/16 Morgan Stanley 02/25/16 Morgan Stanley 01/09/17 National Australia Bank, Ltd. 07/25/16 Royal Bank of Scotland, Plc. 03/16/16 Societe Generale SA1 01/15/14 Svenska Handelsbanken AB 04/04/17 BEVERAGES (0.5%) PepsiCo, Inc. 01/07/19 COMMERCIAL SERVICES (1.5%) Experian Finance, Plc.1 06/15/17 Western Union Co. 10/01/16 Western Union Co. 12/10/17 COMPUTERS (0.5%) Dell, Inc. 04/01/16 COSMETICS / PERSONAL CARE (0.5%) Avon Products, Inc. 03/15/20 DIVERSIFIED FINANCIAL SERVICES (6.5%) 5400 Westheimer Court Depositor Corp.1 04/11/16 AA Aircraft Financing 2013-1 LLC1 11/01/19 Ahold Lease Series 2001-A-1 Pass Through Trust2 01/02/20 Air Lease Corp. 01/15/16 Air Lease Corp. 04/01/17 American Express Credit Corp. 08/20/13 Blue Wing Asset Vehicle1 01/11/23 CIC Central America Card Receivables, Ltd. 11/05/20 Doric Nimrod Air Alpha 2013-1 Pass Through Trust1 05/30/25 Doric Nimrod Air Finance Alpha, Ltd. 2012-1 Class A Pass Through Trust1 11/30/24 General Motors Financial Co., Inc.1 05/15/16 Merrill Lynch & Co., Inc. 01/15/15 Murray Street Investment Trust I2 03/09/17 ENGINEERING & CONSTRUCTION (0.3%) Odebrecht Offshore Drilling Finance, Ltd.1 10/01/22 FOOD (0.5%) Hawk Acquisition Sub, Inc.1 10/15/20 GAS (0.3%) Sempra Energy 11/15/13 HEALTHCARE-PRODUCTS (0.9%) DENTSPLY International, Inc.2 08/15/13 Mallinckrodt International Finance SA1 04/15/18 INSURANCE (1.5%) ACE INA Holdings, Inc. 06/15/14 Everest Reinsurance Holdings, Inc. 10/15/14 MetLife, Inc. 02/06/14 Vitality Re IV, Ltd.1,2 01/09/16 IRON/STEEL (0.5%) ArcelorMittal 02/25/15 ArcelorMittal 08/05/15 MINING (1.0%) Anglo American Capital, Plc.1 04/08/14 Freeport-McMoRan Copper & Gold, Inc.1 03/15/18 OFFICE/BUSINESS EQUIPMENT (1.0%) Xerox Corp.2 09/13/13 Xerox Corp. 05/15/14 OIL & GAS (1.3%) EnCana Corp. 10/15/13 Odebrecht Drilling Norbe VIII/IX, Ltd.1 06/30/21 Petrobras Global Finance BV 05/20/16 Petroleos Mexicanos1 07/18/18 OIL & GAS SERVICES (0.8%) Cameron International Corp.2 06/02/14 Korea National Oil Corp.1 04/03/17 Weatherford International, Ltd. 03/15/18 PHARMACEUTICALS (1.4%) AbbVie, Inc.1 11/06/15 Mylan, Inc.1 06/24/16 Teva Pharmaceutical Finance Co. BV2 11/08/13 PIPELINES (0.5%) Williams Partners LP 02/15/15 REAL ESTATE (0.3%) Prologis International Funding II1 02/15/20 REAL ESTATE INVESTMENT TRUSTS (2.3%) American Tower Corp. 04/01/15 HCP, Inc. 02/01/14 HCP, Inc. 01/30/18 ProLogis LP 08/15/17 Simon Property Group LP 05/15/14 Total Corporate Bonds (Identified cost $1,156,873,935) MUNICIPAL BONDS (2.8%) California State Pollution Control Financing Authority2 11/01/38 Granite City, Illinois2 05/01/27 King George County Economic Development Authority2 06/01/23 Minnesota State Tobacco Securitization Authority 03/01/15 New Jersey State Economic Development Authority 09/01/13 New Jersey State Economic Development Authority 09/01/13 New Jersey State Economic Development Authority3 02/15/18 New Jersey State Turnpike Authority 01/01/16 Pennsylvania State Economic Development Financing Authority2 07/01/41 State of Illinois 03/01/16 Total Municipal Bonds (Identified cost $98,692,594) U.S. GOVERNMENT AGENCY OBLIGATIONS (1.9%) Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 04/01/36 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 12/01/36 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 01/01/37 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 02/01/37 Federal National Mortgage Association (FNMA) 07/01/35 Federal National Mortgage Association (FNMA) 11/01/35 Federal National Mortgage Association (FNMA)2 07/01/36 Federal National Mortgage Association (FNMA)2 09/01/36 Federal National Mortgage Association (FNMA)2 01/01/37 Federal National Mortgage Association (FNMA) 08/01/37 Federal National Mortgage Association (FNMA) 08/01/37 Federal National Mortgage Association (FNMA) 06/01/40 Government National Mortgage Association (GNMA)2 08/20/29 Total U.S. Government Agency Obligations (Identified cost $66,030,273) U.S. INFLATION LINKED DEBT (8.8%) U.S. Treasury Inflation Indexed Note 04/15/17 Total U.S. Inflation Linked Debt (Identified cost $317,261,795) CERTIFICATES OF DEPOSIT (8.7%) Bank of Montreal 08/12/13 Bank of Nova Scotia 10/04/13 Bank of Tokyo-Mitsubishi UFJ Ltd. 08/08/13 Bank of Tokyo-Mitsubishi UFJ Ltd. 09/19/13 Credit Suisse 09/09/13 DNB Bank ASA 09/20/13 Svenska Handelsbanken 08/13/13 Total Certificates of Deposit (Identified cost $303,250,623) COMMERCIAL PAPER (2.3%) Societe Generale North America, Inc.3,4 08/01/13 Total Commercial Paper (Identified cost $81,100,000) U.S. TREASURY BILLS (0.3%) U.S. Treasury Bill3 08/15/13 U.S. Treasury Bill3,4 02/06/14 Total U.S. Treasury Bills (Identified cost $9,049,023) TOTAL INVESTMENTS (Identified cost $3,478,789,328)5 100.0% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 0.0% NET ASSETS 100.0% 1 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Total market value of Rule 144A securities owned at July 31, 2013 was $ 1,530,379,367 or 43.9% of net assets. 2 Variable rate instrument. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the July 31, 2013 coupon or interest rate. 3 Coupon represents a yield to maturity. 4 Coupon represents a weighted average yield. 5 The aggregate cost for federal income tax purposes is $3,478,789,328 the aggregate gross unrealized appreciation is $27,268,397 and the aggregate gross unrealized depreciation is $22,787,312, resulting in net unrealized appreciation(depreciation) of $4,481,085. Abbreviations: FHLMC − Federal Home Loan Mortgage Corporation. FNMA − Federal National Mortgage Association. GNMA − Government National Mortgage Association. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2013 (unaudited) A. FAIR VALUE MEASUREMENTS BBH Limited Duration Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – (unadjusted) quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2013. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2013 Asset Backed Securities $– $– Collateralized Mortgage Backed Securities – – Corporate Bonds – – Municipal Bonds – – U.S. Government Agency Obligations – – U.S. Inflation Linked Debt – – Certificates of Deposit $– $– Commercial Paper – – U.S. Treasury Bills – – Total Investments, at value $– $– Other Financial Instruments, at value Financial Futures Contracts $– $– Other Financial Instruments, at value $– $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of July 31, 2013, based on the valuation input levels on October 31, 2012. B. FINANCIAL FUTURES CONTRACTS. At July 31, 2013, the Fund had the following open futures commitments: Description Number of Contracts Expiration Date Market Value Unrealized Gain / (Loss) Contracts to Sell: U.S. Treasury 2-Year Notes September 2013 U.S. Treasury 5-Year Notes September 2013 U.S. Treasury 10-Year Notes September 2013 Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-625-5759 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the Registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the Registrant's principal financial officer and principal executive officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the Registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no significant changes in the Registrant's internal controls over financial reporting or in other factors that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule30a-2(a) under the 1940 Act and Section302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BBH TRUST /s/Radford W. Klotz By (Signature and Title)* Radford W. Klotz President - Principal Executive Officer Date:September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/Radford W. Klotz Radford W. Klotz President - Principal Executive Officer Date: September 27, 2013 By (Signature and Title)* /s/Charles H. Schreiber Charles H. Schreiber Treasurer - Principal Financial Officer Date:September 27, 2013 * Print name and title of each signing officer under his or her signature.
